NO. 07-04-0461-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                SEPTEMBER 16, 2004
                          ______________________________

                              In re RONALD H. MARR, JR.,

                                                 Relator
                           _____________________________

                                Original Proceeding
                          _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

       Pending before this court is the application of Ronald H. Marr, Jr., for leave to file

a petition for writ of mandamus. As we construe the petition, Marr asks us to order the

District Attorney’s office of Lubbock County, the judge of the 137th District Court of Lubbock

County, and his court-appointed counsel to “hear and present” various motions he has filed

as well as a petition for writ of habeas corpus. For the reasons which follow, we deny the

petition.

       First, rules of procedure obligate one seeking mandamus relief to accompany his

petition with an appendix. TEX . R. APP . P. 52.3(j). The latter must include, among other

things, a “certified or sworn copy of . . . [the] document showing the matter complained of

. . . .” Id. 52.3(j)(1)(A). In this case, the documents showing the matters complained of

would at the very least be copies of the motions and writ of habeas corpus which Marr

alleges were not presented or addressed. Although he refers to those documents as being
attached to his petition, we do not find them and there is no record before us. Thus, relator

not only failed to comply with the rules of appellate procedure regulating mandamus, but

also denied us a record sufficient to enable us to assess his complaints.

       Second, to the extent that relator wants us to order an entity or person other than

a trial court to act, we, as an appellate court, have jurisdiction to do so only when

necessary to enforce our jurisdiction over a pending appeal. In re Washington, 7 S.W.3d
181, 182 (Tex. App.--Houston [1st Dist.] 1999, orig. proceeding). At bar, however, relator

fails to allege that any such appeal is pending. Nor does he argue that the relief requested

is necessary to assure the proper resolution of any appeal that he may have pending.

Thus, and to the extent that it encompasses the district attorney and court-appointed

counsel, we have no jurisdiction over the request for mandamus relief.

       Third, and to the extent that relator requests we order the trial court to act upon

various motions or petitions for writs, nothing of record illustrates that the requests were

presented to the trial court or that a trial court refused to act upon them. One asking for

mandamus relief must first show that the trial court was asked to do something and that it

refused the request. O’Connor v. First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1992).

       Accordingly, the application for leave to file a petition for writ of mandamus is denied.



                                                   Brian Quinn
                                                     Justice




                                               2